Title: From Jonathan Trumbull, Jr. to George Clinton, 30 March 1783
From: Trumbull, Jonathan, Jr.
To: Clinton, George


                        
                            Sir
                             30th Mar. 1783
                        
                        His Excy the Comr in Chief directs me to send the inclosed Letter to your Excellency—in the present Situation
                            of Affairs, the Genl is at a Loss in what Light to View persons taken under these Circumstances—and wishes your
                            Excellencys pleasure to be signified respectg such as are Citizens of your State. With highest Respects I am &c.
                        
                            J. Trll
                        
                    